Citation Nr: 0507723	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected right patellafemoral pain syndrome, status 
post occult meniscal tear with meniscal cyst.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
September 2000.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted the veteran's claim for entitlement to 
service connection for right patellafemoral pain syndrome, 
status post occult meniscal tear with meniscal cyst, 
assigning a 10 percent rating.  The case was previously 
remanded by the Board in a March 2004 decision.  


FINDINGS OF FACT

The veteran's right knee has arthritis, full extension, 
flexion which ranges between 130 to 140 degrees, and slight 
instability.


CONCLUSION OF LAW

The criteria for separate 10 percent ratings for arthritis 
and instability of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5020, 5257, 5260, 5261 (2004); 
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records show that he was seen 
in March 1993 after twisting his right knee in a snowboarding 
incident.  He was followed up in July 1993 for knee pain.  He 
did not report a trauma to the knees.  Upon observation, his 
knee was normal, with no edema or hypermobile joints, and 
good strength.  X-ray showed no pathology bilaterally.  

In May 1998, he reported for treatment complaining that his 
knee buckled during a softball game and that he was not able 
to bear weight.  There was minimal infrapatellar swelling, 
the range of motion and distal function were normal, and both 
anterior cruciate ligament and medial collateral ligament 
were normal.  Lateral collateral ligament had +1 laxity.  He 
was instructed to ice, elevate, and rest his knee.  

The veteran was followed up in June 1998, when his right knee 
strain was noted to be resolving, with no deformity or 
swelling, no giving out or locking, no drawer or Lachman's 
laxity, and full passive range of motion.  There was 
discomfort at extreme ends of flexion and extension.  July 
1998 records show follow up treatment noting increased pain, 
but negative McMurray's and Lachman's, and no locking.  

A March 2000 examination of the knees showed no significant 
bony, articular, or soft tissue abnormalities and normal 
knees, bilaterally.  The veteran was also evaluated in April 
2000, when there was greater joint laxity but no definitive 
positive signs of internal joint injury.  His proprioception 
was decreased.  

In May 2000, he was given a magnetic resonance imaging (MRI) 
test of the right knee with complaints of chronic knee pain, 
which worsened with exercise and lifting.  The MRI test 
showed no obvious meniscal tear, but there was a small 
meniscal cyst emanating from the lateral aspect of the 
posterior horn of the medial meniscus, which could have been 
related to an occult lateral horn meniscal tear.  The menisci 
were otherwise unremarkable.  Ligaments, tendons, bones, and 
cartilage were also unremarkable.  Joints and soft tissues 
showed evidence of mild increased T2 signal related to pes 
anserinus tendon, possibly pes anserinus bursitis.  There was 
no significant joint effusion present.  The diagnostic 
impressions were evidence of occult meniscal tear with 
meniscal cyst, and questionable evidence of pes anserinus 
bursitis.  

In May 2001, the veteran wrote that he had not sought any 
treatment for his right knee, but reported continued pain in 
his right knee.  He described his symptoms as soreness, 
tenderness, and aching, for which he took over the counter 
medications.  

During an October 2001 VA examination, the veteran complained 
of right knee pain on a daily basis, which increased with 
exercise and overuse.  He also noted occasional swelling and 
morning stiffness, but no locking.  He did report having a 
collapsed knee.  He could tolerate up to three flights of 
stairs and running.  He did not use a brace but had been 
given a patella stabilizer brace in the past.  He reported 
flare-ups of pain about five days per month, during which he 
experienced additional loss of motion, tended to limp, and 
had reduced endurance in ambulatory activities.  

The physical examination showed some lateral displacement of 
the patella and patellafemoral tenderness.  He had slight 
popping of the patella on range of motion.  There was no 
lateral collateral, medial collateral, or ligament laxity.  
McMurray's was also negative.  The veteran's range of motion 
was from 0 to 130 degrees.  X-rays of the veteran's knee were 
negative, showing normal appearing bones and joints.  

The examiner noted that during flare-ups of pain, he would 
expect the veteran to lose an additional 15 to 20 degrees of 
flexion motion.  The veteran was diagnosed with 
patellafemoral pain disorder, right knee, and provisionally 
diagnosed with meniscal tear, right knee, which could not be 
confirmed as the examiner did not have access to the 
veteran's service medical records.  

The veteran's VA treatment records dated between October 2001 
and July 2003 show treatment for his right knee.  In August 
2002, he was treated for complaints of knee stiffness in the 
morning and pain on overuse.  The veteran described the pain 
as dull, having sudden onset, and occurring with activity.  
He reported having a patella brace, which he used 
occasionally for sports.  The knee reportedly gave out 
occasionally when bearing heavy objects and twisting.  The 
veteran reported using over the counter pain medications.  A 
physical examination showed range of motion from 140 degrees 
of flexion to 0 degrees of extension.  His knee was not 
tender to palpation.  There was no swelling, redness, warmth, 
valgus stress, laxity to varus stress, or anterior drawer.  
There was also no Lachman's or positive McMurray's.  The 
diagnosis was "lateral patella, medial []of right knee."  

In September 2003, the veteran submitted a two-week excerpt 
dated in July 2003 from a log he kept to document his knee 
problems.  In the log, on July 3, the veteran reported 
moderate pain for three days and knee giving out during 
lateral movement.  Additional entries showed on July 8, he 
was walking with a limp all day and losing at least two hours 
sleep due to discomfort; on July 9, he reported consistent 
throbbing all day, tenderness and swelling from the previous 
day, and increased instability throughout the day; and on 
July 11, he noted severe instability due to lateral movement, 
throbbing pain dulled by ibuprofen, and knee giving out twice 
while loading equipment.  He reported similar symptoms of 
tenderness, swelling, instability, limping, and pain on 
entries of July 12, 13, 19, and 20.  

In April 2004, the veteran stated his knee instability 
worsens with strenuous activities and carrying weight, at 
home and at work.  

During a June 2004 VA examination, the veteran gave a history 
of on and off right knee pain since his discharge, which he 
experienced about 10 days each month.  He could walk for a 
mile or two on good days, but his knee would tire if he did 
that.  He also noted knee pain if he walked around all day at 
work and soreness for at least a couple of days after 
jogging.  He described his knee pain as a mild throb on good 
days, and like a screwdriver prying into his joint and 
forcing it apart on bad days.  Pain was squarely in the 
middle of the knee joint and behind the distal patella.  The 
veteran reported that his knee gives out on him if he turns 
or twists on the knee while carrying weight.  He stated he 
was able to squat down for only a short period of time before 
having to stand up again, but that he had no locking of the 
knee.  He reported getting knee swelling at the sides of the 
patella distally.  

The veteran's knee x-ray showed a normal joint with no bony 
abnormality.  The examiner noted there was probably minimal 
narrowing medially of the right knee joint space.  The 
patellafemoral joint was normal in all views.  The 
examination showed the veteran able to walk without walking 
aids, and walk without a limp on his heels and toes.  He was 
able to hyperextend the knee to five to six degrees while 
standing, and flex both knees to 132 degrees.  The examiner 
stated there was no effusion in the joint and no thigh 
atrophy.  The medial and lateral collateral ligaments were 
clinically intact.  The examiner could palpate the collateral 
ligament of the right knee with the legs crossed, and it did 
not seem to have any problems.  The anterior and cruciate 
ligaments were also intact to clinical examination.  The 
Lachman's test was negative.  There was a little fullness of 
the synovium in the anterior part of the knee.  

There was no decreased motion of the knee, and nothing that 
would cause objective impairment.  The examiner stated that 
the veteran's symptoms fit very well a probable tear of the 
medial meniscus in the right knee and this was causing the 
veteran's current symptoms.  Accordingly, the examiner noted 
the veteran's symptoms of right knee instability were related 
to his service-connected disability and that probably a 10 
degree loss of motion would cover the symptomatology of 
instability.  The diagnosis was internal derangement, right 
knee.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in May 2001, which informed him of 
the requirements to successfully establish service 
connection, and a second letter in March 2004 advising him of 
his and VA's respective duties, informing him of the 
requirements to substantiate the claim for a higher rating 
for the service-connected right knee disability, and asking 
him to submit information and/or evidence pertaining to the 
claim to the RO.  

The veteran filed a notice of disagreement as to the rating 
assigned for his service-connected right knee disability 
within one year of receiving notice of the original grants of 
service connection, the claim for a higher rating is 
considered to be a "downstream" issue from the original grant 
of service connection.  The VA General Counsel promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving a 
downstream issue is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
veteran was issued an adequate VCAA letter in May 
2001pertaining to his claim of service connection.  The RO 
nevertheless sent the veteran another adequate VCAA letter in 
March 2004 pertaining to the issue of a higher rating for the 
service-connected right knee disability.  As it pertains to 
providing the veteran with proper notice under the VCAA, the 
RO has gone beyond that which is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In its 
March 2004 remand, the Board requested that the veteran 
identify all medical care providers that treated him for his 
right knee since discharge.  The claims file contains the 
veteran's service medical records and VA treatment records.  
The veteran has indicated that he has only been treated by VA 
and has not indicated the existence of additional relevant 
records that the RO failed to obtain.  Thus, VA has assisted 
the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with VA 
examinations in October 2001 and June 2004.  Accordingly, 
having determined that the duty to notify and assist has been 
satisfied to the extent possible, the Board turns to an 
evaluation of the veteran's claim on the merits.  


B.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's right knee disability has been rated by analogy 
to synovitis under Diagnostic Code 5020.  See 38 C.F.R. 
§ 4.20 (2004) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].   Synovitis under this code is in turn 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  Degenerative arthritis, when 
established by X- ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA 
General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2004).  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  Regarding 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  See also, DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2004).  

X-ray studies of the right knee in June 2004 were interpreted 
by a VA examiner as showing probable minimal narrowing 
medially of the right knee joint space.  Given such finding, 
the Board, in applying the benefit-of-the-doubt doctrine, 
concludes that the veteran has at least some arthritis of the 
right knee.  As noted above, arthritis is to be rated based 
on limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5003.  The medical evidence shows 
that the veteran has slight limitation of motion of the knee.  
In this regard, the evidence shows that he has full extension 
and lacks 10 degrees of flexion.  Application of Diagnostic 
Code 5260 (limitation of flexion) and 5261 (limitation of 
extension) would warrant a noncompensable rating.  

Regarding the veteran's pain on motion, the record shows that 
his reported symptoms include on and off right knee pain, 
especially as a result of overuse and weight bearing.  He 
reported knee pain if he walked around all day at work and 
soreness for at least a couple of days after jogging, and 
tiring of the knees if he walked a mile or two.  
Additionally, the October 2001 examiner stated he expected 
the veteran to have additional motion loss of 15 to 20 
degrees in flexion during flare-ups of pain.  After applying 
the above criteria to the facts of this case, the Board 
concludes that a 10 percent disability rating is warranted 
for the veteran's limitation of flexion of the right knee 
under Diagnostic Code 5020 based on arthritis with painful 
motion.  See 38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the examiner in 2001 stated that 
the veteran would have between 15 to 20 degrees loss of 
flexion during flare-ups and the examiner in 2004 stated that 
the veteran would have an additional loss of 10 degrees of 
flexion during flare-ups, the additional loss of motion would 
not meet the criteria for a higher 20 percent rating.  In 
order to receive a 20 percent rating, the knee must be 
limited to 45 degrees of flexion.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5260.

In addition, there is no objective medical evidence that the 
veteran's right knee is characterized by ankylosis, locking, 
effusion, or impairment of the tibia and fibula so as to 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5256 (Knee Ankylosis), 5258 (Cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion into the joint), and 5262 (Tibia and fibula, 
impairment of).  

Diagnostic Code 5257 is to be considered for instability of 
the knee.  Here, the veteran reports knee instability, and 
knee giving out with activity and weight bearing.  Objective 
findings on VA examination in 2001 show that he had no 
lateral or medial collateral ligament laxity.  When treated 
in August 2002, physical examination revealed no valgus 
stress, laxity to varus stress or anterior drawer.  There was 
also no Lachman's or positive McMurray's.  A June 2004 VA 
examination report also reveals that the veteran's anterior 
and cruciate ligaments were intact and that he had a negative 
Lachman's test.  The examiner, however, reported that the 
veteran's symptoms of right knee instability are in his 
opinion related to his in-service knee injuries.  As a whole, 
the objective medical evidence tends to suggest that there is 
no instability of the right knee.  The Board notes, however, 
that the VA examiner in 2004 reports that the veteran had 
instability due to his service-connected knee disability.  
Applying the benefit-of-the-doubt, the Board concludes that 
at most the veteran has slight instability of the service-
connected knee.  Thus, a separate 10 percent rating is 
warranted under Diagnostic Code 5257.  Given the consistent 
objective medical findings to the effect that the veteran's 
knee ligaments are intact, it cannot be determined that the 
veteran meets the criteria for the next higher rating of 20 
percent based on moderate knee instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

As previously mentioned, this is an initial rating case, and 
consideration has been given to "staged ratings" (i.e., 
different percentage ratings for different periods of time) 
since the date when service connection was made effective.  
See Fenderson v. West, 12 Vet.App. 119 (1999).  There, 
however, appears to be no identifiable period of time since 
the effective date of service connection during which the 
right knee condition was more disabling than reflected in the 
Board's assignment of separate 10 percent ratings due to 
slight instability and arthritis with pain and limitation of 
motion of the right knee.  Thus "staged ratings" are not 
supported by the record in this case.

The effect of the Board's decision is that the veteran now 
has a combined 20 percent rating for his service-connected 
right knee disorder.  See 38 C.F.R. § 4.25, Table I.


ORDER

Separate 10 percent ratings for instability and arthritis of 
the right knee, with pain and limitation of motion, are 
granted.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


